Title: To George Washington from William Buchanan, 18 August 1777
From: Buchanan, William
To: Washington, George



May it please your Excellency
Philadelphia 18th Augt 1777

The Quantity of Rum mentioned in Col. Trumbulls Return of publick Stores, and the Accounts I recieve of large Stocks of Whiskey lying in several Magazines in this State, induced me to think this a very proper Juncture to attempt a Reduction of the present exorbitant Price of the last Article. To effect this I had some thoughts of not purchasing any more Whiskey for the present unless it could be had at something like a reasonable Rate. But the Rum being at a very great Distance from Camp, and having recieved no Authentick Return of the Quantity of

Whiskey on hand I feared there might be some Risque of occasioning a Scarcity in Camp, and therefore applied to the Board of War for their Advice. They referred me to your Excellency as the most proper Authority to permit such a Trial. I now do myself the Honor of requesting your Excellency’s Orders on this Subject. Permit me also to remark that if the Suttlers &c. attending the Army are not restrained in the Prices which they demand from the Soldiery, every Endeavour of mine to reduce the Price of Whiskey must necessarily prove inneffectual. I am your Excs. Obdt humble Servt

Wm Buchanan C:G:P:


Whiskey 20/ ⅌ Gal. & rapidly on the Rise.

